The past few decades have been marked by two contradictory trends — increasing political fragmentation and increasing economic globalization. The first of those is associated with the global political instability that has resulted from wars, conflicts, terrorism, xenophobia and other factors and that is giving rise to a feeling of mounting chaos and despair. Why are we in this predicament? Because we did not truly put an end to our last momentous conflict, the Cold War. It did not end with a peace treaty, as had always been the case with previous major wars. As a result, we were left without the generally accepted frameworks that could have guided our subsequent behaviour. The various Powers formed differing interpretations of this state of geopolitical uncertainty and acted accordingly. What seemed obvious and legitimate to some was incomprehensible and illegitimate for others. Basically, all the problems that have accumulated since the early 1990s are the legacy of our inability to bring an end the Cold War once and for all. But it is never too late to do the right thing.
Last year, the President of Belarus came up with the idea of launching a new negotiating process similar to the Helsinki process of the 1970s, while, needless to say, keeping in mind the problems and threats that are relevant to us today. We believe that the possibility of expanding and reconsidering that format is worth discussing. We propose that the key global players, particularly China, Russia, the United States of America and the States of the European Union, engage in a dialogue on a strategic vision for new and constructive relations. For its part, the Republic of Belarus is ready to provide the forum for such a dialogue. We are willing to carry out that task with the same responsibility that we have shown over the past few years in the efforts to settle the crisis in Ukraine. Minsk is prepared to be the bridge that can connect the issues of the past with those yet to come. We believe that the agreements that could result from such a dialogue would, in essence, put an end to that last major war. They could subsequently be implemented through the active engagement of the United Nations, and with that, stop the growing political fragmentation in the world in its tracks. Some may consider this unrealistic in today’s world, but three years ago the President of the Republic of Belarus’s proposal to send peacekeepers to Ukraine was greeted in exactly the same way, and yet now that idea has been revived and is being actively discussed in the United Nations.
Growing globalization, the second of the two trends under discussion, has undoubtedly contributed to progress and economic development worldwide, but it too has its downside. The fact is that the majority of the world’s population has not been able to enjoy its benefits, especially in the past few decades, and as a consequence, we have been unable to eliminate poverty and inequality has steadily risen. Much has been said in recent years, including from this rostrum, about the economic reasons for this situation, but to put it bluntly, the global economy has not been run according to a win-win formula. It is designed to suit the interests not of ordinary people but of corporate capital. As a result, economic globalization has not been that rising tide that lifts all boats.
Nevertheless, there are are some grounds for optimism. We base that on two factors — regional integration and new creative ideas in the global economy. Regional integration is a key feature of today’s world. Where it is successful, it leaves less room for political fragmentation. Belarus has been actively involved in a number of integration processes in its region. This year, for example, we hold the chairmanship of the Central European Initiative. In the past few years, Belarus has been vigorously advocating for cooperation and interconnectivity among regional processes, an approach we call “integrating integrations”. It is based on the assumption that, in terms of structural functionality, today’s world is made up of regions as well as countries. We firmly believe that cooperation among regional integration processes is as essential to their functioning as it is to that of States. And where creative new ideas are concerned, we would like to single out the One Belt, One Road initiative promoted by the People’s Republic of China, which represents a new type of economic multilateralism, one that seeks to bring benefits not only to its individual participants but to the global economy as a whole and is a true win-win approach. The Republic of Belarus both participates in and supports that initiative. In our view, “integrating integrations” and One Belt, One Road can help us shift the global economy from a path of divergence to one of convergence. Globalization must become more fair.
How can the United Nations help to address the challenges posed by political fragmentation and uneven economic globalization? One of its primary tasks in the previous century was to prevent the great Powers from waging wars among themselves. It succeeded in that task, providing a forum where opposing parties could work towards a positive end. The result was that a third World War did not happen.
Today the realities are different, and they require us to reconsider the Organization’s role and place in our world. In particular, the question is about how the United Nations fits into a world that is increasingly dominated by various closed clubs and informal entities. We believe that, as it has always done, the United Nations must work to strengthen the system of inter-State relations. It is at the United Nations that its Members can successfully resolve their differences, forge mutually acceptable solutions and tackle transboundary threats. For its part, the United Nations should serve as a unifying force for the international relations system as a whole. In other words, the entire complex network of new dimensions in those relations — closed clubs, informal entities, alliances and others — should be anchored in the United Nations. If that is done, the system we have can function in a coherent, concerted and effective manner.
The new Secretary-General has launched a comprehensive process for reform of the United Nations, and we welcome this undertaking on the whole. We would particularly like to highlight the relevance and importance of his initiatives where the maintenance of international peace and security and the fight against terrorism are concerned. We realize that the degree of success of this transformation will to a large extent determine the role and place of the Organization in the world for many years to come, and we believe that success will come if we all uphold three major principles.
First, reform must be transparent, logical and result-oriented.
Secondly, it should not lead to more red tape or a greater burden on Member States.
Thirdly, reform should be inclusive. Every Member State’s voice must be heard. However, the most important part of reform of the United Nations system is not about reviewing the interactions and alignment of its individual bodies or optimizing its personnel and funding. Its most serious, meaningful and far- reaching reform can and must occur in our relationship to the Organization.
Today the General Assembly constitutes a unique deliberative forum that is essential to our recognition of both the fragility and the diversity of our world. We, the Member States, need to regain our sense of ownership of our Organization, which has been somewhat lost. The United Nations is not made up just of its Secretariat and its field missions, programmes and funds. First and foremost, it is about its Member States and their will or lack of it, about dialogue and cooperation or alienation. No ideal composition of the Security Council or perfectly optimized General Assembly agenda will mean anything to the world beyond the East River unless Member States demonstrate a willingness to look for ways to better understand one another and agree more often.
Only in the most minimal way does our routine work in the General Assembly, agreeing on the texts of multiple lengthy resolutions, represent dialogue and an effort to understand our opponents. Our various thematic side events provide a platform for dozens of speakers to present their views, and yet they very rarely try to find an answer to the question of what we must do to better understand one another. How often, during our official meetings and informal consultations, do inconsistent arguments and unanswered questions hang in the air without a response, or simply without being heard? That is why we are absolutely certain that real reform of the United Nations will come only when together we decide to create the necessary conditions — both in terms of organization and setting goals — to use the United Nations as a practical tool for finding ways to resolve contradictions and disputes among Member States without violence or war.
We want both the Secretary-General and Member States to attend to this message. History has shown that every world order or system of international relations is always born out of the intolerable agony brought on by a major war or watershed event. Do we really need another major war or global calamity for our currently rudderless world to achieve some order? I am sure that none of us wants any such scenario.
Belarus has proposed ways to address our fundamental global problems. We fully realize how audacious and unrealistic the idea of forging a renewed architecture for Eurasian-Atlantic cooperation and security may appear to many at this stage. We are willing to admit that our initial ideas about the outlines and, perhaps, the content of this process may be far from perfect. And it is possible that not everyone is ready to embrace Belarus’s notion of the importance of closer cooperation among regional integration processes. However, what we do firmly believe is that it is high time that we all came together to act urgently for the sake of peace and prosperity.
I would like to conclude with a fitting quotation from Martin Luther King, Jr., who once said, “Over the bleached bones and jumbled residue of numerous civilizations are written the pathetic words: ‘Too late’.” We can still act to make sure that it will not be too late.